Citation Nr: 1047391	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  03-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for cervical sprain, 
currently rated as 20 percent disabling. 

2.  Entitlement to an initial compensable rating for 
radiculopathy, right upper extremity. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to November 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board hearing 
was held in April 2004.  The Board previously remanded this case 
to the RO in August 2004, March 2006, April 2007 and July 2009.

The issues of entitlement to service connection for 
headaches and low back disability, to include as secondary 
to the Veteran's service-connected cervical sprain, have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an October 2009 report of contact, the Veteran indicated that 
she received treatment for her cervical disability at the 
Baltimore VA Medical Center on September 26th.   However, only VA 
records up to September 22, 2009 have been associated with the 
claims file.  As VA medical records are constructively of record 
and must be obtained, the RO should obtain VA treatment records 
from September 22, 2009 to the present.  See 38 C.F.R. § 3.159; 
Bell v. Derwinski, 2 Vet.App. 611 (1992).

Further, in an October 2010 statement, the Veteran requested 
another VA examination to assess the current severity of her 
disabilities.  The most recent VA examination was done in 
November 2007.  While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, as 
it appears that the Veteran is claiming an increase in severity 
since the last examination, the Board finds that a new VA 
examination is necessary to determine the current extent of the 
Veteran's cervical sprain and right upper extremity 
radiculopathy. 

While the Board regrets further delaying appellate review, the 
current delay and prior remands have all been due to the Veteran 
identifying new evidence and requesting additional VA 
examinations.  Thus, unfortunately, in order for the VA to fully 
meet its duty to assist, this case must be returned again.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from September 22, 2009 to the present. 

2.  The RO should take appropriate action 
to schedule the Veteran for an appropriate 
VA examination to assess the current 
severity of her service-connected cervical 
sprain and right upper extremity 
radiculopathy.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
examination findings should be reported to 
allow for application of VA rating criteria 
for the spine (both old and new as may be 
applicable).  All medically necessary 
tests, including x-rays, should be 
accomplished.  Range of motion should be 
reported, including the point (in degrees) 
where pain is elicited on range of motion 
testing.  The examiner should also report 
whether there is additional functional loss 
due to pain, incoordination, fatigue or 
weakness, including during flare-ups.  With 
respect to the right upper extremity 
radiculopathy, the examiner should 
determine whether the disability is mild, 
moderate or severe.  The examiner should 
also indicate whether the Veteran suffers 
from any other associated neurological 
abnormalities.  

3.  Thereafter, the RO should review the 
record and determine whether the benefits 
sought on appeal can be granted.  The 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



